Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 91, 94-98, 100, 102, 104 and 106-111 are pending.
Claims 91, 94, 96, 100 and 106-107 are currently amended by the applicant.
Claims 92-93, 99, 101, 103 and 105 have been cancelled by the applicant.
Claim 109 is rejoined
Claim 111 is newly added.
Claims 91, 94-98, 100, 102, 104 and 106-111 are examined.

Restriction/election
	Claim 109 is rejoined in light of the art rejections of record being withdrawn which had previously been applied to the genus claim that claim 109 is dependent on. 

Withdrawn objections
	The objection to the specification is withdrawn in light of amendments made by the applicant.
	The objection to claim 107 is withdrawn in light of amendments made by the applicant.

Withdrawn rejections
	The rejection of claim 99 under 35 USC 112(b) is withdrawn in light of amendments made by the applicant. 
	The rejection of claim 105 under 35 USC 112(d) is withdrawn in light of amendments made by the applicant.
	The rejection of claims 91-98, 101-105, 107-108 and 110 under 35 USC 112(a) for failure to comply with the enablement requirement is withdrawn in light of amendments made by the applicant. 
	The rejection of claims 91-96, 98, 101-105, 107-108 and 110 under 35 USC 102(a)(1) is withdrawn in light of amendments made by the applicant.
	The rejection of claims 91-98, 101-105, 107-108 and 110 under 35 USC 103 is withdrawn in light of amendments made by the applicant. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 106 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 106 is dependent on claim 105, which has been cancelled. The applicant should amend claim 106 to be dependent on a claim which is pending, cancel the claim or make the claim independent to resolve the present indefiniteness of the claim. 

Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 91, 94-98, 100, 102, 104, 106-108 and 110-111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant broadly claimed a method of inducing a modification resulting in methylation in a gene of a plant, plant part or constituent of a plant. The applicant claimed the method comprises applying a formulation which contains a double-stranded nucleic acid construct having a length of 20-30 nucleotides or nucleosides and a terminal overhand at each 3’ end comprising a ribose with a methoxy group at the 2’ position, wherein each sugar of the construct is deoxyribose except for the terminal 3’ sugar of each strand and wherein the applying causes methylation via an interaction between the construct and an endogenous DNA methyltransferase (claim 91). The applicant claimed one strand of the nucleic acid construct comprises at least 80% identity with a transcription regulatory region of the gene (claim 94). The applicant claimed the transcription regulatory region is a transcription start site, a TATA box or an upstream activating sequence (claim 95). 
The applicant broadly claimed the method of claim 91 results in one or more of: (a) preventing or reducing or delaying an enzymatic browning of the agricultural object; (b) increasing a growth rate, a yield, or a lifespan of the agricultural object; (c) decreasing a growth rate, a yield, or a lifespan of the agricultural object; (d) increasing a pest resistance, a salt tolerance, a heat tolerance, a heavy metal tolerance, a disease tolerance, or a drought resistance of the agricultural object; (e) increasing or at least partially decreasing an amount or a production of a molecule made by the agricultural object; (f) altering a color of at least a portion of the agricultural object; (g) increasing or at least partially decreasing a flowering rate of the agricultural object; (h) increasing a volume or a weight of the agricultural object; (i) improving a flavor or a texture of an edible product of the agricultural object; (j) increasing a shelf life of the agriculture product; (k) decreasing the number and size of seeds of the agriculture product; and (l) increasing a nutritional content of the agricultural object; when the agricultural object is compared to a comparable agricultural object without application of the substance comprising the artificial nucleic acid construct (claim 107).
The applicant broadly claimed the plant is soybean, corn, rice, tomato, alfalfa, wheat, potato, pea or green algae (claim 108).
The applicant has not described or claimed a structure in the nucleic acid construct which would result in the construct interacting with a DNA methyltransferase. It is not clear how one would distinguish between the claimed nucleic acid construct and one which would be transcribed, recycled, or otherwise triaged in a way which would not result in interacting with a DNA methyltransferase. For example, Yoshizumi (Yoshizumi et al. Biomacromolecules. 19: 1582-1591. 2018) describes applying a nucleic acid construct which reads on the claimed construct but which was integrated into the chloroplast or mitochondrial genome and subsequently transcribed and was not described as having interacted with a DNA methyltransferase (Figure 2). 
The applicant has described inducing modifications in maize to the following genes: PDS1 by applying SEQ ID NO: 1-62 (Example 3, pages 51-52), LZY1 by applying SEQ ID NO: 63-194 (Example 4, page 52), BWF1 and BR2 by applying SEQ ID NO: 405-584 (Example 6, page 53); in potato to gene PPO by applying SEQ ID NO: 195-404 (Example 5, page 52) and in tomato to gene Old Gold by applying SEQ ID NO: 585-684 (Example 7, page 53-54). The applicant has described the sequences comprising a methyl group in the 2’ position of the last nucleotide in each of SEQ ID NO: 1-684.
The applicant has not described equivalent target genes in other plant species. The applicant has not described all upstream activating sequences throughout the entire genome of any plant. The applicant has only described 5 potential target genes, each in only a single plant species totaling three plant species. The applicant has not described the regulatory region of any gene as claimed in claim 94.
The applicant has not described inhibiting PDS1 in any plant but maize. The applicant has not described inhibiting PDS1 with any sequences other than SEQ ID NO: 1-62 (page 51, Example 3).
The applicant has not described inhibiting BWF1 and BR2 in any plant but maize. The applicant has not described inhibiting BWF1 and BR2 with any sequences other than SEQ ID NO: 405-584 (page 52, Example 4).
The applicant has not described inhibiting PPO in any plant but potato. The applicant has not described inhibiting PPO with any sequences other than SEQ ID NO: 195-404 (Example 5, page 52).
The applicant has not described inhibiting Old Gold in any plant but tomato. The applicant has not described inhibiting Old Gold with any sequences other than SEQ ID NO: 585-684 (Example 7, page 53-54).
One of ordinary skill in the art would not find the applicant to be in possession of the claimed invention.  
Because the applicant has not described the structure necessary for a DNA construct to interact with a methyltransferase and the applicant has not reduced to practice a sufficient variety of species to be representative of the infinitely large genus, the applicant has not met the written description requirements.

Closest prior art
	The claimed invention requires a double-stranded DNA sequence which interacts with a DNA methyltransferase. The previously applied reference, Chi, included circular DNA which was transcribed into a double stranded miRNA which interacts with DNA methyltransferase; it does not read on the claimed invention which requires the DNA itself to interact with DNA methyltransferase. 
	Yoshizumi is referenced in the rejection under 35 USC 112(a) for failing to meet the written description requirement because it demonstrates that application of a double-stranded DNA molecule will not necessarily have the claimed effect of interacting with a DNA methyltransferase. While it is possible that the DNA molecule of Yoshizumi interacted with a DNA methyltransferase, Yoshizumi does not state or suggest that it does and therefore it is not being applied as prior art.

Applicant’s arguments
The applicant argues in the remarks and Declaration under rule 132 from Dr. Travis Bayer, both from 07/05/2022, that a person of ordinary skill in the art would have recognized that plant epigenetic pathways, especially the RNA-directed DNA methylation pathway, are highly conserved in plants and the claimed oligomer substrates could be used to induce genomic methylation across different plant species. The applicant further supports this argument that the binding specificity of the construct, which is designed based on complementarity to a genomic sequence at a target gene of interest, directs the location of recruitment and, thus, the epigenetic modification in the genome. The applicant notes that the sequence of the constructs is designed based on well-known rules of sequence complementarity and oligonucleotide design.
This argument has been fully considered but it is not persuasive. The applicant is relying on limitations which are not claimed. If sequence complementarity is how genes would be targeted, the applicant is encouraged to include a structural limitation to the claimed invention. The claim includes the recitation of an “artificial nucleic acid construct comprising”; the word “comprising” allows the claimed construct to include additional elements beyond the claimed 20-30 nucleotides. The construct of Yoshizumi reads on the claimed construct given the open language used to claim the construct because this linking the DNA to a transit peptide, for example, is not excluded. The construct of Yoshizumi does not interact with a DNA methyltransferase but instead it is targeted to chloroplasts or mitochondria where it is integrated into the genome and subsequently transcribed.
	Given the limited working examples and a lack of description of the structures required to interact with a DNA methyltransferase, one of ordinary skill in the art would recognized the applicant to be in possession of the claimed invention.

Conclusions
	Claims 91, 94-98, 100, 102, 104, 106-108 and 110-111 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662